DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 5/18/2020 and 4/22/2021 and have reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the claim states “the non-zero curvature of the quarter chord line leading to reduced unsteady aerodynamic loads caused by the wake of the at least one main rotor on the stabilizer wing” it is not clear what this reduction in unsteady loading is being compared to.
Claim 4 states “the non-zero curvature of the quarter chord line is greater than 0.2” and claim 5 states “the non-zero curvature of the quarter chord line is smaller than 4”, it is not clear to the examiner if these values should have units and if they should have units what those units are.
Claims 2, 3, and 6-16 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bova et al. (US #10,450,062).
Regarding claim 1, Bova teaches a rotorcraft, comprising: a fuselage (112) having a center line (112 as seen in figure 1B); at least one main rotor (130-1) that generates vortices during operation (Rotors inherently generate vortices while in use); and a stabilizer wing (125) that is connected to the fuselage (112 and 125 as seen in figure 1B); wherein: the stabilizer wing is provided with: a left wing tip (125 as seen in figure 1b), a right wing tip (125 as seen in figure 1b), a quarter chord line with a non-zero curvature (125 as seen in figure 1b), the non-zero curvature of the quarter chord line leading to reduced unsteady aerodynamic loads caused by the wake of the at least one main rotor on the stabilizer wing, such that an interaction between the vortices generated by the at least one main rotor and the quarter chord line is spread out over time (This is a functional limitation, the system of Bova teaches all of the structural limitations that are required to perform this function, the curved wing is spatially offset from the rotor and will generate vortices that will interact with the vortices of the rotor over time), a leading edge that is arc-shaped (125 as seen in figure 1b), and a trailing edge that is arc-shaped (125 as seen in figure 1b).
Regarding claim 3, Bova teaches the rotorcraft of claim 1, wherein the fuselage extends in longitudinal direction between a nose region and an aft region (112 as seen in figure 1B), and wherein the quarter chord line of the stabilizer wing is closer to the nose region at at least one of the left or right wing tips than at the center line of the fuselage (112 and 125 as seen in figure 1B).
Regarding claim 8, Bova teaches the rotorcraft of claim 1, wherein the quarter chord line is symmetrical to the center line of the fuselage (125 as seen in figure 1B)
Regarding claim 9, Bova teaches the rotorcraft of claim 1, wherein the stabilizer wing is mounted to at least one of the fuselage, a tail boom that is attached to the fuselage (125 as seen in figure 1B), or a vertical fin that is attached to the tail boom.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) in view of Bova et al. (US #10,450,062).
Regarding claim 1, Francois teaches a rotorcraft, comprising: a fuselage (2) having a center line (2 as seen in figure 1); at least one main rotor (4) that generates vortices during operation (Rotors inherently generate vortices while in use); and a stabilizer wing (13) that is connected to the fuselage (2, and 13 as seen in figure 1); wherein: the stabilizer wing is provided with: a left wing tip (13 as seen in figure 1), a right wing tip (13 as seen in figure 1)
However, Bova does teach a quarter chord line with a non-zero curvature (125 as seen in figure 1b), the non-zero curvature of the quarter chord line leading to reduced unsteady aerodynamic loads caused by the wake of the at least one main rotor on the stabilizer wing, such that an interaction between the vortices generated by the at least one main rotor and the quarter chord line is spread out over time (This is a functional limitation, the system of Bova teaches all of the structural limitations that are required to perform this function, the curved wing is spatially offset from the rotor and will generate vortices that will interact with the vortices of the rotor over time), a leading edge that is arc-shaped (125 as seen in figure 1b), and a trailing edge that is arc-shaped (125 as seen in figure 1b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the stabilizer wing have arc shaped leading and trailing edges with a non-zero quarter cord line because Francois and Bova are both propeller driven aircraft with stabilizer wings.  The motivation for having the stabilizer wing have arc shaped leading and trailing edges with a non-zero quarter cord line is that it allows the profile of the wing to be adapted to the wake from the rotor to help improve the performance of the wing.
Regarding claim 10, Francois as modified by Bova teaches the rotorcraft of claim 1, wherein the stabilizer wing has a constant chord length between the left and right wing tips of the stabilizer wing (13 as seen in figure 1 of Francois).
Regarding claim 16, Francois as modified by Bova teaches the rotorcraft of claim 1, wherein the rotorcraft is embodied as a helicopter (1 as seen in figure 1 of Francois).
Claim 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Mouille et al. (US #4,809,931).
Regarding claim 2, Francois as modified by Bova teaches the rotorcraft of claim 1, wherein the fuselage extends in longitudinal direction between a nose region and an aft region (2 as seen in figure 1 of Francois), but Francois does not teach that the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage.
However, Mouille does teach that the quarter chord line of the stabilizer wing is closer to the aft region at at least one of the left or right wing tips than at the center line of the fuselage (4, 15, and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least one side of the wing sept back because Francois and Mouille are both helicopters with rear stabilizing wings.  The motivation for having at least one side of the wing sept back is that it helps to improve the drag characteristics of the wing.
Regarding claim 11, Francois as modified by Bova teaches the rotorcraft of claim 1, but does not teach that the stabilizer wing has a chord length that decreases from the center line of the fuselage towards the left and right wing tips of the stabilizer wing.  However, Mouille does teach that the stabilizer wing has a chord length that decreases from the center line of the fuselage towards the left and right wing tips of the stabilizer wing (15 and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the chord length of the wing decrease from the centerline to the wing tips because Francois and Mouille are both helicopters with rear stabilizing wings.  The motivation for having the chord length of the wing decrease from the centerline to the wing tips is that it helps to increase the aspect ratio of the wing which can help reduce drag.
Claim 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Williams (PGPub #2010/0123047).
Regarding claim 4, Francois as modified by Bova teaches the rotorcraft of claim 1, wherein the leading edge, trailing edge and quarter chord line of the stabilizer wing are all parallel (13 as seen in figure 1 of Francois).  But Francois does not teach that an absolute value of the non-zero curvature of 
However, Williams does teach that an absolute value of the non-zero curvature of the quarter chord line is greater than 0 (Paragraph 42, lines 1-5, this teaches that the trailing edge has a curvature of 0.058 and when that is applied to a system where the leading edge, trailing edge, and quarter chord line are all parallel line like Francois it results in the quarter chord line having a curvature greater than 0), wherein the quarter chord line is a function (Paragraph 42, lines 1-5, this teaches that the trailing edge is defined by a function and when that is applied to a system where the leading edge, trailing edge, and quarter chord line are all parallel line like Francois it results in the quarter chord line having a shape defined by the same function)and the curvature is the second derivative of the function (By definition the second derivative of any function is the curvature of the function)
Regarding claim 5, Francois as modified by Bova and Williams teaches the rotorcraft of claim 4, wherein the leading edge, trailing edge and quarter chord line of the stabilizer wing are all parallel (13 as seen in figure 1 of Francois).  But Francois does not teach that the absolute value of the non-zero curvature of the quarter chord line is smaller than 4.
However, Williams does teach that the absolute value of the non-zero curvature of the quarter chord line is smaller than 4 (Paragraph 42, lines 1-5, this teaches that the trailing edge has a curvature of 0.058 and when that is applied to a system where the leading edge, trailing edge, and quarter chord line are all parallel line like Francois it results in the quarter chord line having a curvature less than 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the curvature be less than 4 because Francois and Williams are both rotor driven aircrafts with wings.  The motivation for having the curvature be less than 4 is that it helps to prevent the wings from being overswept to the point that they are not able to provide the required stability and control for the aircraft to safely operate.
Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Chiarelli (WO 2010/150212).
Regarding claim 6, Francois as modified by Bova teaches the rotorcraft of claim 1, but does not teach that the non-zero curvature of the quarter chord line evolves from a first value at a first distance from the center line of the fuselage to a second value at a second distance from the center line of the fuselage such that the non- zero curvature of the quarter chord line is non-constant between the first and second distance from the center line of the fuselage.  However, Chiarelli does teach that the non-zero curvature of the quarter chord line evolves from a first value at a first distance from the center line of the fuselage to a second value at a second distance from the center line of the fuselage such that the non- zero curvature of the quarter chord line is non-constant between the first and second distance (Claim 8, lines 1-4, this states that the wing can have a non-constant radius of curvature which means that the curvature will change along the span of the wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the curvature of the wing change along the span of the wing because Francois and Chiarelli are both aircrafts which utilize wings.  The motivation for having the curvature of the wing change along the span of the wing is that it allows the curvature to increase along the span which allows the characteristics of the wing to be optimized with the portion near the wing having less curvature to produce more lift while the outer portion helps optimize the drag characteristics.
Regarding claim 7, Francois as modified by Bova teaches the rotorcraft of claim 1, wherein the stabilizer wing has a half wing span between the center line and a wing tip of the left or right wing tips (13 as seen in figure 1 of Francois), but does not teach that first, second, third, and fourth points are located on the quarter chord line at first, second, third, and fourth distances from the center line of the fuselage, respectively, wherein the first, second, third, and fourth distances amount to 10%, 30%, 50%, and 70% of the half wing span, respectively, wherein the non-zero curvature of the quarter chord line is non-zero between the first and fourth points, and wherein a straight line between the first and fourth points has a fifth distance from the quarter chord line between the second and third points that is greater than 2% of the half wing span.
However, Chiarelli does teach that first, second, third, and fourth points are located on the quarter chord line at first, second, third, and fourth distances from the center line of the fuselage, respectively, wherein the first, second, third, and fourth distances amount to 10%, 30%, 50%, and 70% of the half wing span, respectively, wherein the non-zero curvature of the quarter chord line is non-zero between the first and fourth points, and wherein a straight line between the first and fourth points has a fifth distance from the quarter chord line between the second and third points that is offset from the quarter chord line (As can be seen in figure 4 of Chiarelli the curvature of the wing greatly increases as you move away from the centerline of the fuselage which results in a line drawn between the 10% and 70% would be offset from the quarter chord line at the 40% point). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a line drawn between the 10% and 70% points of the quarter chord line be offset from the quarter chord line at the 40% point because Francois and Chiarelli are both aircrafts which utilize wings.  The motivation for having a line drawn between the 10% and 70% points of the quarter chord line be offset from the quarter chord line at the 40% point is that it means that the wing becomes increasingly swept as it moves away from the centerline which allows the root of the wing to produce high lift while allowing the wing tips to reduce the drag on the wing.  But, Chiarelli does not explicitly teach that the fifth distance is greater than 2% of the half wing span.  However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fifth distance is greater than 2% of the half wing span since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the fifth distance is greater than 2% of the half wing span is that it means that there is a higher degree of sweep of the wing which can help reduce the drag from the wing.
Regarding claim 15, Francois as modified by Bova teaches the rotorcraft of claim 1, but does not teach that the stabilizer wing further comprises winglets.  However, Chiarelli does teach that the stabilizer wing further comprises winglets (Page 5, lines 27-32 of the provided copy).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) as modified by Bova et al. (US #10,450,062) as applied to claim 1 above, and further in view of Huang et al. (CN 105366033 A).
Regarding claim 12, Francois as modified by Bova teaches the rotorcraft of claim 1, but does not teach that the stabilizer wing further comprises: a left half wing having a first sweep; and a right half wing having a second sweep that is different than the first sweep.  However, Huang does teach that the stabilizer wing further comprises: a left half wing having a first sweep (The left wing as seen in figure 4); and a right half wing having a second sweep (The right wing as seen in figure 4) that is different than the first sweep (As can be seen in figure 4, the left wing is swept back at a 26 degree angle while the right wing is swept back at a 36 degree angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right side of the wing each swept back at different angles because Francois and Huang are both winged aircraft.  The motivation for having the wings swept back at different angles is that it can provide an increased efficiency to the roll control of the system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US #5,738,301) as modified by Bova et al. (US #10,450,062), and Huang et al. (CN 105366033 A) as applied to claim 1 above, and further in view of Fukari et al. (PGPub #2019/0161164).
Regarding claim 14, Francois as modified by Bova and Huang teaches the rotorcraft of claim 12, but does not teach that the left half wing has a first length and the right half wing has a second length that is different than the first length.  However, Fukari does teach that the left half wing has a first length and the right half wing has a second length that is different than the first length (Paragraph 87, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right wing have different length because Francois and Fukari are both helicopters with rear stabilizing wings.  The motivation for having the left and right wing have .
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is allowable because the prior art of record fails to teach or suggest a rotor craft with a stabilizer wing wherein the left half wing has a quarter chord line with a first curvature, wherein the right half wing has a quarter chord line with a second curvature, and wherein the second curvature is different than the first curvature.
The best prior art of record is Francois which does teach a rotor craft with a stabilizer wing with a left and right half, but the stabilizer wing of Francois is symmetrical and not curved.
Another prior art of record is Bova which does teach a rotor craft with a stabilizer wing wherein the left half wing has a quarter chord line with a first curvature, wherein the right half wing has a quarter chord line with a second curvature but the two half wings of Bova have the same curvature rather than different curvatures.
Another prior art of record is Huang which does teach an aircraft with a left wing half and a right wing half that have different sweeps, however the two wing halves are not curved and as such do not have different curvatures.
Another prior art of record if Fukari which does teach a rotor craft with asymmetrical left and right wing halves but Fukari does not teach that the wing halves have different curvatures.
Another prior art of record is Miller (US #4,139,172) which does teach an aircraft with asymmetrical swept left and right wing halves, but the wing halves of Miller have the same curvatures rather than different curvatures.
None of the prior arts of record teach an aircraft with left and right wing halves that each have different curvatures of their respective quarter chord lines, and as such it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the prior art to teach limitation without the use of hindsight reconstruction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647